Citation Nr: 1634951	
Decision Date: 09/07/16    Archive Date: 09/20/16

DOCKET NO.  14-28 313A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1978 to September 1982.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

PTSD

The Veteran asserts that he is entitled to service connection for PTSD due to events he experienced during service.  A March 2012 statement in support of a claim for service connection for posttraumatic stress disorder completed by the Veteran reported that he experienced two stressful incidents.  The first was an aircraft crash on the flight deck where he witnessed casualties being treated.  The second incident, as the Veteran reports, was rescuing "starving almost dead people" from a small boat and seeing them receive medical treatment.  The Veteran reported that these incidents occurred while he was assigned to the USS America CV-66 on Mediterranean deployment.  

A November 2012 memorandum from the Joint Services Records Research Coordinator reported that the information required to corroborate the stressful event described by the Veteran was insufficient to send to the U.S. Army and Joint Services Records Research Center (JSRRC) and/or insufficient to allow for a meaningful research of the Marine Corps or National Archives and Records Administration (NARA) records.  The Coordinator also reported that the Veteran did not reply to VA's request for stressor information.  

The Board notes that the Veteran did reply to VA's request for stressor information, as evidenced by his March 2012 statement in support of the claim.  The Veterans Service Center Joint Services Records Research Coordinator's memorandum to the contrary is in error, and development should be undertaken in an attempt to corroborate the Veteran's claimed stressors.

Additionally, the Board notes that the Veteran also reported in a September 2014 correspondence that he had been diagnosed with PTSD by a private psychologist, Dr. Gary Kitrell, and provided his contact information.  The Veteran reported that he was sent to Dr. Kitrell by the Social Security Administration (SSA).  Consequently, there may be relevant social security records and private treatment records still not associated with the claims file.  On remand, an attempt to associate these outstanding medical records must be undertaken.

Bilateral Hearing Loss and Tinnitus  

The Board notes that there is documentation in the file that the Veteran failed to report for a VA examination concerning his claimed conditions of bilateral hearing loss and tinnitus that was scheduled for November 23, 2012.  The Veteran submitted a statement in January 2013 that he was never informed of the November 23, 2012 scheduled examination.  The Veteran also submitted a statement noting that he attended a November 29, 2012 VA examination concerning a knee condition only because he received a phone call two days prior to the examination, but maintained that he received no phone call or correspondence regarding the scheduling of the VA audiological examination.

Here, the Board finds that the Veteran has provided good cause for not attending the scheduled examination.  A review of the evidence of record shows no copies of correspondence sent to the Veteran or reports of contact showing that Veteran was notified about a VA audiological examination.  More significantly, the Veteran did attend a separate VA examination concerning his knee only one week after his scheduled VA audiological examination, suggesting that his failure to report was likely due to having not been notified of the appointment, rather than a decision to not attend.  Thus, he should be rescheduled for the requested VA examination.  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claims.  38 C.F.R. § 3.655 (2015).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to identify the source of any treatment for the disabilities on appeal, private or VA, to include Dr. Kitrell.  With any necessary authorizations from the Veteran, the AOJ should attempt to obtain records from any such sources which have not already been obtained. 

2.  Contact the SSA and request that agency provide any records for the Veteran in the agency's possession pertaining to his application for SSA disability benefits.  All responses should be included in the claims file.  

3.  The AOJ should attempt to verify the Veteran's claimed stressors with the JSSRC.  In this regard, the AOJ should review the file and prepare a summary of the Veteran's claimed stressors regarding his service on the USS America from 1979 to 1981, to include witnessing a crash on the flight deck with casualties and rescuing survivors on a small ship.  Any response should be documented in the record.

4.  Thereafter, schedule the Veteran for a VA examination by an examiner with appropriate expertise to address the nature and etiology of any psychiatric disorder present.  All indicated studies should be performed.  With respect to any PTSD diagnosed, the examiner should identify the specific stressor or stressors supporting the diagnosis.  With respect to any psychiatric disorder other than PTSD identified, the examiner should address whether it is at least as likely as not that such disorder is etiologically related to service.  The examiner must provide a rationale for any opinion provided.

5.  Schedule the Veteran for a VA audiological examination to determine the nature and etiology of bilateral hearing loss and tinnitus.  The examiner should perform all indicated test and studies.  The entire claims file must be reviewed and the examiner must note that review.  The examiner should provide an opinion on whether it is at least as likely as not (50 percent probability or greater) that the Veteran's bilateral hearing loss is related to active service.  The examiner should also provide an opinion on whether it is at least as likely as not that the Veteran's tinnitus is related to active service.  In providing the requested opinion, the examiner should comment on the audiometric findings recorded on induction and separation examinations and post-service examination.  The significance, if any, of threshold shifts in the audiometric results should be addressed.  The examiner should also discuss any relevant post-service noise exposure.  A complete rationale for all conclusions reached should be clearly set forth in a written report.
 
6.  Then readjudicate the claims.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

